           Case 7:19-cv-05511-JCM Document 43 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
ROLANDO LINDO (on behalf of himself and
others similarly situated),

                                   Plaintiff,                 ORDER

             v.                                               19 Civ. 05511 (JCM)

AVR REALTY COMPANY, LLC (a New
York Limited Liability Company); AVR-HH,
LLC (a New York Limited Liability
Company); ALLAN V. ROSE (individually);
JOHN DOES 1-50 (principals, owners,
managers, employees, representatives and/or
agents, partners, officers, directors, and/or
holders of controlling interests in either AVR
Realty Company, LLC or AVR-HH, LLC);
and BUSINESS ENTITIES A-J (corporations
or other business entities that are principals,
owners or holders of controlling interests of in
either AVR Realty Company, LLC or AVR-
HH, LLC),

                                    Defendants.
------------------------------------------------------X

        Plaintiff Rolando Lindo (“Plaintiff”) commenced this action on behalf of himself and

others similarly situated to recover unpaid wages and liquidated damages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the New York Labor Law (“NYLL”) §§

190, et seq., as well as damages for violations of the spread of hour laws pursuant to N.Y.C.R.R.

§ 142-2.14. (Docket No. 8). Defendants deny these allegations. (Docket Nos. 19 and 23). The

parties consented to the jurisdiction of the undersigned over this matter for all purposes pursuant

to 28 U.S.C. § 636(c). (Docket No. 32). On June 5, 2020, Plaintiff submitted a Settlement

Agreement and Release (“Agreement”) for the Court’s review, (Docket No. 38-1), accompanied

by a letter and declarations in support of the Agreement, (Docket Nos. 38-2 at 1-5, 38-3, 38-4),

as well as attorneys’ time records and a retainer agreement, (Docket No. 38-2 at 7-26). On June
            Case 7:19-cv-05511-JCM Document 43 Filed 07/01/20 Page 2 of 3



12, 2020, the Court held a conference and ordered the parties to revise the non-disparagement

clause in the Agreement and to submit a revised Agreement by June 26, 2020. (June 12, 2020

Minute Entry). On June 30, 2020, Plaintiff submitted a revised Settlement Agreement (“Revised

Agreement”). (Docket No. 42).

        “In determining whether the proposed settlement is fair and reasonable, a court should

consider the totality of circumstances, including but not limited to the following factors: (1) the

plaintiff’s range of possible recovery; (2) the extent to which ‘the settlement will enable the

parties to avoid anticipated burdens and expenses in establishing their respective claims and

defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether ‘the

settlement agreement is the product of arm’s-length bargaining between experienced counsel’;

and (5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332,

335 (S.D.N.Y. 2012) (citations omitted). “The ultimate question is whether the proposed

settlement reflects a fair and reasonable compromise of disputed issues rather than a mere waiver

of statutory rights brought about by an employer’s overreaching.” Id. (internal quotations

omitted).

       Based on my review of the Revised Agreement, (Docket No. 42), the letter and

declarations submitted in support, (Docket Nos. 38-2, 38-3, 38-4), as well as the documentation

supporting the reasonableness of the attorneys’ fees and costs, (Docket No. 38-2 at 7-26), I find

the settlement was the product of arm’s-length negotiations between able counsel and that the

terms of the Revised Agreement, including the approval of Plaintiff’s counsel’s fees, are a fair

and reasonable resolution of the case. See Johnson v. Brennan, No. 10 Civ. 4712(CM), 2011 WL

4357376, at *12 (S.D.N.Y. Sept. 16, 2011) (“If the proposed settlement reflects a reasonable




                                                 -2-
         Case 7:19-cv-05511-JCM Document 43 Filed 07/01/20 Page 3 of 3



compromise over contested issues, the court should approve the settlement.”) (citations omitted).

Accordingly, the Court approves the settlement and dismisses this action with prejudice.

       The Clerk is respectfully requested to close the case.

Dated: July 1, 2020
        White Plains, New York

                                                     SO ORDERED:

                                                     _______________________________
                                                     JUDITH C. McCARTHY
                                                     United States Magistrate Judge




                                               -3-
